WOODLEY, Judge.
The conviction is for the sale of malt liquor in a dry area; the punishment, 6 months in jail and a fine of $100.
The State’s evidence shows that appellant sold malt liquor to J. D. Giles at appellant’s cafe in Wheeler County, a dry area.
Appellant denied that he made such sale and testified that his brother James either sold or gave the malt liquor to Giles, who he recognized at the time as an Agent of the Texas Liquor Control Board.
The jury chose to accept the State’s testimony and there being sufficient evidence to sustain their verdict, it will not be disturbed.
There are no bills of exception which may be considered as showing error.
The judgment is affirmed.